Exhibit 10.11.3

ROCKVILLE BANK

Employment Agreement for William H.W. Crawford, IV

As of January 1, 2014



--------------------------------------------------------------------------------

ROCKVILLE BANK

Employment Agreement for William H.W. Crawford, IV

As of January 1, 2014

 

1.      Employment

     1   

2.      Term

     2   

3.      Offices and Duties

     2   

(a)    Generally

     2   

(b)    Place of Employment

     3   

4.      Salary and Annual Incentive Compensation

     3   

(a)    Base Salary

     3   

(b)    Annual Incentive Compensation

     3   

5.      Long-Term Compensation, Including Stock Options, Benefits, Deferred
Compensation, and Expense Reimbursement

     3   

(a)    Executive Compensation Plans

     3   

(b)    Employee and Executive Benefit Plans

     4   

(c)    Acceleration of Awards Upon Termination Within Two Years After a Change
in Control

     4   

(d)    Deferral of Compensation

     5   

(e)    Company Registration Obligations

     5   

(f)     Reimbursement of Expenses

     5   

(g)    Club Dues

     5   

(h)    Car Allowance

     5   

(i)     Limitations Under Code Section 409A

     6   

6.      Termination Due to Retirement, Death, or Disability

     6   

(a)    Retirement

     6   

(b)    Death

     7   

(c)    Disability

     8   

(d)    Other Terms of Payment Following Retirement, Death, or Disability

     10   

7.      Termination of Employment For Reasons Other Than Retirement, Death or
Disability

     10   

 

i



--------------------------------------------------------------------------------

(a)    Termination by the Bank for Cause

     10   

(b)    Termination by Executive Other Than For Good Reason

     11   

(c)    Termination by the Bank Without Cause Prior to or More than Two Years
After a Change in Control

     11   

(d)    Termination by Executive for Good Reason Prior to or More than Two Years
After a Change in Control

     14   

(e)    Termination by the Bank Without Cause Within Two Years After a Change in
Control

     16   

(f)     Termination by Executive for Good Reason Within Two Years After a Change
in Control

     18   

(g)    Other Terms Relating to Certain Terminations of Employment;
Reimbursements; Section 409A Exemptions; Delayed Payments Under Section 409A

     21   

8.      Definitions Relating to Termination Events

     23   

(a)    Cause

     23   

(b)    Change in Control

     24   

(c)    Compensation Accrued at Termination

     25   

(d)    Disability

     26   

(e)    Good Reason

     26   

(f)     Potential Change in Control

     27   

(g)    Specified Employee

     27   

9.      Limitation on Change in Control Payments

     28   

10.    Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement; Certain Forfeitures

     28   

(a)    Non-Competition

     28   

(b)    Non-Disclosure; Ownership of Work

     29   

(c)    Cooperation With Regard to Litigation

     29   

(d)    Non-Disparagement

     30   

(e)    Release of Employment Claims

     30   

(f)     Forfeiture of Outstanding Options

     30   

(g)    Forfeiture of Certain Bonuses and Profits

     31   

(h)    Forfeiture Due to Regulatory Restrictions

     31   

(i)     Survival

     31   

11.    Governing Law; Disputes

     31   

(a)    Governing Law

     31   

(b)    Reimbursement of Expenses in Enforcing Rights

     32   

 

ii



--------------------------------------------------------------------------------

(c)    Dispute Resolution

     32   

(d)    Interest on Unpaid Amounts

     34   

12.    Miscellaneous

     34   

(a)    Integration

     34   

(b)    Successors; Transferability

     34   

(c)    Beneficiaries

     34   

(d)    Notices

     35   

(e)    Reformation

     35   

(f)     Headings

     35   

(g)    No General Waivers

     35   

(h)    No Obligation To Mitigate

     36   

(i)     Offsets; Withholding

     36   

(j)     Successors and Assigns

     36   

(k)    Counterparts

     36   

13.    Indemnification

     36   

Attachment A

  

 

 

iii



--------------------------------------------------------------------------------

ROCKVILLE BANK

Employment Agreement for William H.W. Crawford, IV

As of January 1, 2014

THIS EMPLOYMENT AGREEMENT (the “Agreement”) by and among ROCKVILLE FINANCIAL,
INC., a Connecticut corporation (the “Company”), ROCKVILLE BANK, a Connecticut
savings bank and a wholly-owned subsidiary of the Company (the “Bank”), and
William H.W. Crawford, IV (“Executive”) is effective as of January 1, 2014 (the
“Effective Date”).

WITNESSETH

WHEREAS, the Bank and the Company have previously entered into an employment
agreement with Executive; and

WHEREAS, the parties have determined that certain modifications to the prior
agreement are necessary and appropriate; and

WHEREAS, Executive is willing to provide services to the Company and the Bank on
the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company, the Bank and Executive each hereby acknowledge,
the Company, the Bank and Executive hereby agree as follows:

1. Employment.

The Bank and Company hereby agree to employ Executive as President and Chief
Executive Officer (with the principal executive duties set forth below in
Section 3), and Executive hereby agrees to accept such employment and serve in
such capacities, during the Term as defined in Section 2 (subject to
Section 7(c) and 7(e)) and upon the terms and conditions set forth in this
Agreement.



--------------------------------------------------------------------------------

2. Term.

The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on the Effective Date and ending on December 31, 2016 and
any period of extension thereof in accordance with this Section 2, except that
the Term will end at a date, prior to the end of such period or extension
thereof, specified in Section 6 or 7 in the event of termination of Executive’s
employment. The Term, if not previously ended, shall be extended by one
additional year (added to the end of the Term) first on December 31, 2016
(extending the Term to December 31, 2017) and on each succeeding December 31st
thereafter (a “December 31st extension date”) but only in the event the Bank
serves written notice in accordance with Section 12(d) upon Executive at least
60 days preceding December 31, 2016 extending the Term to December 31, 2017 and
thereafter at least 60 days preceding a December 31st extension date, in which
case the Term shall be extended to the next succeeding December 31st, subject to
earlier termination of Executive’s employment and earlier termination of the
Term in accordance with Section 6 or 7. The foregoing notwithstanding, in the
event there occurs a Potential Change in Control during the Term, the Term shall
be extended automatically until the day after the earlier of: (a) the second
anniversary of the date the Change in Control is consummated; or (b) the date
the Change in Control contemplated by the Potential Change in Control is fully
and finally abandoned.

3. Offices and Duties.

The provisions of this Section 3 will apply during the Term, except as otherwise
provided in Section 7(c) or 7(e):

(a) Generally. Executive shall, as set forth in Section 1, serve as the
President and Chief Executive Officer of the Bank and Company. Executive shall
have and perform such duties, responsibilities, and authorities as are
prescribed by or under the Bylaws of the Bank and Company and as are customarily
associated with such position or, irrespective of the office, title or other
designation, if any, a position with responsibilities and powers substantially
identical to such position with the Bank and Company. In addition, Executive
shall have and perform such additional duties, responsibilities, and authorities
as may be from time to time assigned by the Boards of Directors of the Bank and
the Company (“Boards”) based on their assessment of the business needs of the
Bank and Company, and the Bank and Company reserves their right to change or
modify these assignments and any positions and titles associated therewith.
Executive agrees to resign as a member of the Boards, in the event his
employment under this Agreement terminates for any reason, effective as of the
date of such termination. Executive shall devote his full business time and
attention, and his best efforts, abilities, experience, and talent, to the
position of President and Chief Executive Officer and other assignments
hereunder, and for the business of the Bank, without commitment to other
business endeavors, except that Executive (i) may make personal investments
which are not in conflict with his duties to the Bank and manage personal and
family financial and legal affairs, (ii) may undertake public speaking
engagements, and (iii) may, with prior written consent of the Chairman of the
Boards, serve as a director of (or similar position with) any other business or
an educational, charitable, community, civic, religious, or similar type of
organization, so long as such

 

2



--------------------------------------------------------------------------------

activities (i.e., those listed in clauses (i) through (iii)) do not preclude or
render unlawful Executive’s employment or service to the Bank or otherwise
materially inhibit the performance of Executive’s duties under this Agreement or
materially impair the business of the Bank or its affiliates.

(b) Place of Employment. Executive’s principal place of employment shall be at
the administrative offices of the Bank or other location as agreed by the
Executive and the Boards.

4. Salary and Annual Incentive Compensation.

As partial compensation for the services to be rendered hereunder by Executive,
the Bank agrees to pay to Executive during the Term the compensation set forth
in this Section 4.

(a) Base Salary. The Bank will pay to Executive during the Term a base salary,
the annual rate of which shall be $500,000, payable in accordance with the
Bank’s usual payroll practices with respect to senior executives (except to the
extent deferred under Section 5(d)). Executive’s annual base salary shall be
reviewed by the Compensation Committee or its successor (the “Committee”) of the
Boards at least once in each calendar year, and may be increased above, but may
not be reduced below, the then-current rate of such base salary. For purposes of
this Agreement, “Base Salary” means Executive’s then-current base salary.

(b) Annual Incentive Compensation. The Bank will pay to Executive during the
Term annual incentive compensation which shall offer to Executive an opportunity
to earn additional compensation based upon performance in amounts determined by
the Committee in accordance with the applicable plan and consistent with past
practices of the Bank, with the nature of the performance and the levels of
performance triggering payments of such annual target incentive compensation for
each year to be established and communicated to Executive during the first
quarter of such year by the Committee. In addition, the Committee (or the
Boards) may determine, in its discretion, to increase Executive’s annual target
incentive opportunity or provide an additional annual incentive opportunity, in
excess of the annual target incentive opportunity, payable for performance in
excess of or in addition to the performance required for payment of the annual
target incentive amount. Any annual incentive compensation payable to Executive
shall be paid in accordance with the applicable plan (except to the extent
deferred under Section 5(d)).

5. Long-Term Compensation, Including Stock Plan Awards, Benefits, Deferred
Compensation, and Expense Reimbursement.

(a) Executive Compensation Plans. Executive shall be entitled during the Term to
participate, without discrimination or duplication, in executive compensation
plans and programs intended for general participation by senior executives of
the Bank, as presently in effect or as they may be modified or added to by the
Bank from time to time, subject to the eligibility and other requirements of
such plans

 

3



--------------------------------------------------------------------------------

and programs, including without limitation any stock option plans, plans under
which restricted stock/restricted stock units, performance-based restricted
stock/restricted stock units or performance-accelerated restricted
stock/restricted stock units (collectively, “stock plans”) may be awarded, other
annual and long-term cash and/or equity incentive plans, and deferred
compensation plans. The Bank makes no commitment under this Section 5(a) to
provide participation opportunities to Executive in all plans and programs or at
levels equal to (or otherwise comparable to) the participation opportunity of
any other executive.

(b) Employee and Executive Benefit Plans. Executive shall be entitled during the
Term to participate, without discrimination or duplication, in employee and
executive benefit plans and programs of the Bank, as presently in effect or as
they may be modified or added to by the Bank from time to time, subject to the
eligibility and other requirements of such plans and programs, including without
limitation plans providing pensions, supplemental pensions, supplemental and
other retirement benefits, medical insurance, life insurance, disability
insurance, and accidental death or dismemberment insurance, as well as savings,
profit-sharing, and stock ownership plans. The Bank makes no commitment under
this Section 5(b) to provide participation opportunities to Executive in all
benefit plans and programs or at levels equal to (or otherwise comparable to)
the participation opportunity of any other executive.

In furtherance of and not in limitation of the foregoing, during the Term:

 

  (i) Executive will participate as President and Chief Executive Officer in all
executive and employee vacation and time-off programs;

 

  (ii) The Bank will provide Executive with coverage as President and Chief
Executive Officer with respect to long-term disability insurance;

 

  (iii) Executive will be covered by Bank-paid group term life insurance; and

 

  (iv) Executive shall be entitled to participate in a supplemental executive
retirement plan in accordance with such terms as the Committee shall determine
based on emerging and best practices. In addition, subject to meeting
eligibility requirements, Executive shall be entitled to participate in the
Supplemental Savings and Retirement Plan.

(c) Acceleration of Awards Upon Termination Within Two Years After a Change in
Control. In the event of termination of the employment of Executive
simultaneously with or within two years after a Change in Control (as defined in
Section 8(b)), other than for Cause, all outstanding stock options, restricted
stock, and other equity-based awards then held by Executive shall become vested
and exercisable. The time and form of payment of such equity-based awards shall
be governed by the plans and programs and the agreements and other documents
pursuant to which such equity-based awards were granted.

 

4



--------------------------------------------------------------------------------

(d) Deferral of Compensation. If the Bank has in effect or adopts any deferral
program or arrangement permitting executives to elect to defer any compensation,
Executive will be eligible to participate in such program. Any plan or program
of the Bank which provides benefits based on the level of salary, annual
incentive, or other compensation of Executive shall, in determining Executive’s
benefits, take into account the amount of salary, annual incentive, or other
compensation prior to any reduction for voluntary contributions made by
Executive under any deferral or similar contributory plan or program of the Bank
(excluding compensation that would not be taken into account even if not
deferred), but shall not treat any payout or settlement under such a deferral or
similar contributory plan or program to be additional salary, annual incentive,
or other compensation for purposes of determining such benefits, unless
otherwise expressly provided under such plan or program.

(e) Company Registration Obligations. The Company will use its best efforts to
file with the Securities and Exchange Commission and thereafter maintain the
effectiveness of one or more registration statements registering under the
Securities Act of 1933, as amended (the “1933 Act”), the offer and sale of
shares by the Company to Executive pursuant to stock options or other
equity-based awards granted to Executive under Company plans or otherwise or, if
shares are acquired by Executive in a transaction not involving an offer or sale
to Executive but resulting in the acquired shares being “restricted securities”
for purposes of the 1933 Act, registering the reoffer and resale of such shares
by Executive.

(f) Reimbursement of Expenses. The Bank will promptly reimburse Executive for
all reasonable business expenses and disbursements incurred by Executive in the
performance of Executive’s duties during the Term in accordance with the Bank’s
reimbursement policies as in effect from time to time and the provisions of
Section 7(g) of this Agreement.

(g) Club Dues. The Bank shall reimburse Executive or pay for the cost of an
individual membership at a country club determined by the Bank in its discretion
for use by Executive, including all membership bonds or surety, initiation or
membership fees, annual dues, capital assessments and all business-related
expenses incurred at such club. Executive shall not be entitled to a tax
gross-up for reimbursements or payments under this Section 5(g).

(h) Car Allowance. The Bank shall provide Executive with a car allowance of up
to a maximum amount of $750 per month during the Term. The car allowance shall
be used to pay for the costs associated with the Executive’s primary automobile;
including but not limited to, lease payments, insurance, registration, and
maintenance costs. Executives shall not be entitled to a tax gross-up for the
allowance under this Section 5(h).

 

5



--------------------------------------------------------------------------------

(i) Limitations Under Code Section 409A. Anything in this Section 5 to the
contrary notwithstanding, with respect to any payment otherwise required
hereunder, in the event of any delay in the payment date as a result of
Section 7(g) of this Agreement (relating to the six-month delay in payment of
certain benefits to Specified Employees as required by Section 409A of the
Code), the Bank will adjust the payment in accordance with Section 7(g)(viii) of
this Agreement.

6. Termination Due to Retirement, Death, or Disability.

(a) Retirement. Executive may elect to terminate employment hereunder by
retirement at or after age 65 (“Retirement”). At the time Executive’s employment
terminates due to Retirement, the Term will terminate, all obligations of the
Bank and Executive under Sections 1 through 5 of this Agreement will immediately
cease except for obligations which expressly continue after termination of
employment due to Retirement, and the Bank will pay Executive at the time
specified in Section 6(d), and Executive will be entitled to receive, the
following:

 

  (i) Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));

 

  (ii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of annual incentive compensation that would have become payable in cash
to Executive (i.e., excluding the portion payable in stock or in other non-cash
awards) for that year if his employment had not terminated, based on performance
actually achieved in that year (determined by the Committee following completion
of the performance year and paid at the time specified in the applicable plan),
multiplied by a fraction the numerator of which is the number of days Executive
was employed in the year of termination and the denominator of which is the
total number of days in the year of termination;

 

  (iii) The vesting and exercisability of stock options held by Executive at
termination and all other terms of such options shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
options were granted (subject to Section 10(f) hereof);

 

  (iv) All restricted stock and deferred stock awards, including outstanding
stock plan awards, all other long-term incentive awards, and all deferral
arrangements under Section 5(d), shall be governed by the plans and programs
under which the awards were granted or governing the deferral, and all rights
under the SERP and any other benefit plan shall be governed by such plans; and

 

  (v)

Upon Retirement, if Executive is not eligible for retiree coverage under the
Bank’s health plan (the “Health Plan”) or Medicare and provided that Executive
shall be in compliance with the conditions set forth in Section 10, the Bank
shall pay to Executive a lump sum amount equal

 

6



--------------------------------------------------------------------------------

  on an after-tax basis to the present value of the total cost of medical
coverage under the Health Plan that would have been incurred by both Executive
and the Bank on behalf of Executive (and his spouse and eligible dependents, if
any, for whom coverage had been provided under the Health Plan immediately prior
to Executive’s Retirement) from the date of Executive’s Retirement until
Executive’s attainment of Social Security retirement age had Executive remained
employed by the Bank during such period, calculated on the assumption that the
cost of such coverage would remain unchanged from that in effect for the year of
Executive’s Retirement. Such lump sum amount shall be calculated by an actuary
selected by the Bank and paid in cash at the time specified in Section 6(d).
Such amount shall not be subject to reduction or forfeiture by reason of any
coverage for which Executive may thereafter become eligible by reason of
subsequent employment or otherwise. For purposes of this Section, present value
shall be calculated on the basis of the discount rate set forth in the Bank’s
qualified retirement plan for the determination of lump sum payments, or, if the
Bank’s qualified retirement plan is terminated, the discount rate that would
apply for the determination of lump sum payments had the qualified retirement
plan not been terminated.

(b) Death. In the event of Executive’s death which results in the termination of
Executive’s employment, the Term will terminate, all obligations of the Bank and
Executive under Sections 1 through 5 of this Agreement will immediately cease
except for obligations which expressly continue after death, and the Bank will
pay Executive’s beneficiary or estate at the time specified in Section 6(d), and
Executive’s beneficiary or estate will be entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s death occurred, a lump sum amount equal to the portion
of annual incentive compensation that would have become payable in cash to
Executive (i.e., excluding the portion payable in stock or in other non-cash
awards) for that year if his employment had not terminated, based on performance
actually achieved in that year (determined by the Committee following completion
of the performance year and paid at the time specified in the applicable plan),
multiplied by a fraction the numerator of which is the number of days Executive
was employed in the year of his death and the denominator of which is the total
number of days in the year of death;

 

  (iii) The vesting and exercisability of stock options held by Executive at
death and all other terms of such options shall be governed by the plans and
programs and the agreements and other documents pursuant to which such options
were granted;

 

7



--------------------------------------------------------------------------------

  (iv) All restricted stock and deferred stock awards, including outstanding
stock plan awards, all other long-term incentive awards, and all deferral
arrangements under Section 5(d), shall be governed by the plans and programs
under which the awards were granted or governing the deferral, and all rights
under the SERP and any other benefit plan shall be governed by such plans;

 

  (v) If Executive’s surviving spouse (and eligible dependents, if any) elects
continued coverage under the Bank’s Health Plan in accordance with the
applicable provisions of COBRA, the Bank shall pay to Executive’s surviving
spouse (and eligible dependents, if any) on a monthly basis during such COBRA
continuation period and in accordance with Section 7(g) of this Agreement an
amount equal on an after-tax basis to the total cost of such coverage. No
further benefits shall be paid under this Section after the expiration of the
maximum COBRA continuation period available to Executive’s surviving spouse (and
eligible dependents, if any).

(c) Disability. The Bank may terminate the employment of Executive hereunder due
to the Disability (as defined in Section 8(d)) of Executive. Upon termination of
employment, the Term will terminate, all obligations of the Bank and Executive
under Sections 1 through 5 of this Agreement will immediately cease except for
obligations which expressly continue after termination of employment due to
Disability, and the Bank will pay Executive at the time specified in
Section 6(d), and Executive will be entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of annual incentive compensation that would have become payable in cash
to Executive (i.e., excluding the portion payable in stock or in other non-cash
awards) for that year if his employment had not terminated, based on performance
actually achieved in that year (determined by the Committee following completion
of the performance year and paid at the time specified in the applicable plan),
multiplied by a fraction the numerator of which is the number of days Executive
was employed in the year of termination and the denominator of which is the
total number of days in the year of termination;

 

  (iii) Stock options held by Executive at termination shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
options were granted;

 

8



--------------------------------------------------------------------------------

  (iv) Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards, including outstanding stock plan
awards, and other long-term incentive awards is conditioned shall be deemed to
have been met at target level at the date of termination, and restricted stock
and deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards (to the extent then or previously earned, in the case
of performance-based awards) shall become fully vested and non-forfeitable at
the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted;

 

  (v) Disability benefits shall be payable in accordance with the Bank’s plans,
programs and policies, including the SERP, and all deferral arrangements under
Section 5(d) will be settled in accordance with the plans and programs governing
the deferral;

 

  (vi)

Upon termination of Executive’s employment due to Disability, if Executive is
not eligible for retiree coverage under the Bank’s Health Plan or Medicare and
provided that Executive shall be in compliance with the conditions set forth in
Section 10, the Bank shall pay to Executive a lump sum amount equal on an
after-tax basis to the present value of the total cost of medical coverage under
the Health Plan that would have been incurred by both Executive and the Bank on
behalf of Executive (and his spouse and eligible dependents, if any, for whom
coverage had been provided under the Health Plan immediately prior to
Executive’s termination of employment) from the date of Executive’s termination
of employment until Executive’s attainment of Social Security retirement age had
Executive remained employed by the Bank during such period, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year of Executive’s termination of employment. Such lump sum
amount shall be calculated by an actuary selected by the Bank and paid in cash
at the time specified in Section 6(d). Such amount shall not be subject to
reduction or forfeiture by reason of any coverage for which Executive may
thereafter become eligible by reason of subsequent employment or otherwise. In
addition, provided that Executive shall be in compliance with the conditions set
forth in Section 10, the Bank shall pay to Executive at the time specified in
Section 6(d) a lump sum amount equal on an after-tax basis to the present value
of the sum of (A) the amount that Executive and the Bank would have paid, had he
remained employed, for coverage under the Bank’s group long-term disability
policy from the date of Executive’s termination of employment until Executive’s
attainment of Social Security retirement age, calculated on the assumption that
the cost of such coverage would remain unchanged from that in effect for the
year in which Executive’s termination occurred; and (B) the amount that
Executive and the Bank would have paid to continue Executive’s group life
insurance coverage, had he

 

9



--------------------------------------------------------------------------------

  remained employed, from the date of Executive’s termination of employment
until Executive’s attainment of Social Security retirement age, calculated on
the assumption that the cost of such coverage would remain unchanged from that
in effect for the year in which Executive’s termination occurred. For purposes
of this Section, present value shall be calculated on the basis of the discount
rate set forth in the Bank’s qualified retirement plan for the determination of
lump sum payments, or, if the Bank’s qualified retirement plan is terminated,
the discount rate that would apply for the determination of lump sum payments
had the qualified retirement plan not been terminated.

(d) Other Terms of Payment Following Retirement, Death, or Disability. Nothing
in this Section 6 shall limit the benefits payable or provided in the event
Executive’s employment terminates due to Retirement, death, or Disability under
the terms of plans or programs of the Bank more favorable to Executive (or his
beneficiaries) than the benefits payable or provided under this Section 6
(except in the case of annual incentives in lieu of which amounts are paid
hereunder), including plans and programs adopted after the date of this
Agreement. Amounts payable under this Section 6 following Executive’s
termination of employment, other than those expressly payable following
determination of performance for the year of termination for purposes of annual
incentive compensation or otherwise expressly payable on a deferred basis, will
be paid in the payroll period next following the payroll period in which
termination of employment occurs; subject, however, to the provisions of
Section 7(g) of this Agreement relating to the six-month delay in payment of
certain benefits to Specified Employees as required by Section 409A of the Code.

7. Termination of Employment For Reasons Other Than Retirement, Death or
Disability.

(a) Termination by the Bank for Cause. The Bank may terminate the employment of
Executive hereunder for Cause (as defined in Section 8(a)) at any time. At the
time Executive’s employment is terminated for Cause, the Term will terminate,
all obligations of the Bank and Executive under Sections 1 through 5 of this
Agreement will immediately cease except for obligations which expressly continue
after termination of employment by the Bank for Cause, and the Bank will pay
Executive at the time specified in Section 7(g), and Executive will be entitled
to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination (as defined in
Section 8(c));

 

  (ii) All stock options, restricted stock and deferred stock awards, including
outstanding stock plan awards, and all other long-term incentive awards will be
governed by the terms of the plans and programs under which the awards were
granted; and

 

10



--------------------------------------------------------------------------------

  (iii) All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral, and all rights,
if any, under the SERP and any other benefit plan shall be governed by such
plans.

(b) Termination by Executive Other Than For Good Reason. Executive may terminate
his employment hereunder voluntarily for reasons other than Good Reason (as
defined in Section 8(e)) at any time upon 90 days’ written notice to the Bank.
An election by Executive not to extend the Term pursuant to Section 2 hereof
shall be deemed to be a termination of employment by Executive for reasons other
than Good Reason at the date of expiration of the Term, unless a Change in
Control (as defined in Section 8(b)) occurs prior to, and there exists Good
Reason at, such date of expiration; provided, however, that, if Executive has
attained age 60 at such date of termination, such termination shall be deemed a
Retirement of Executive, which shall instead be governed by Section 6(a) above.
At the time Executive’s employment is terminated by Executive other than for
Good Reason the Term will terminate, all obligations of the Bank and Executive
under Sections 1 through 5 of this Agreement will immediately cease, and the
Bank will pay Executive at the time specified in Section 7(g), and Executive
will be entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) All stock options, restricted stock and deferred stock awards, including
outstanding stock plan awards, and all other long-term incentive awards will be
governed by the terms of the plans and programs under which the awards were
granted;

 

  (iii) All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral, and all rights
under the SERP and any other benefit plan shall be governed by such plans.

(c) Termination by the Bank Without Cause Prior to or More than Two Years After
a Change in Control. The Bank may terminate the employment of Executive
hereunder without Cause, if at the date of termination no Change in Control has
occurred or such date of termination is at least two years after the most recent
Change in Control, upon at least 60 days’ written notice to Executive. The
foregoing notwithstanding, the Bank may elect, by written notice to Executive,
to terminate Executive’s positions specified in Sections 1 and 3 and all other
obligations of Executive and the Bank under Section 3 at a date earlier than the
expiration of such 60-day period, if so specified by the Bank in the written
notice, provided that Executive shall be treated as an employee of the Bank
(without any assigned duties) for all other purposes of this Agreement,
including for purposes of Sections 4 and 5, from such specified date until the
expiration of such 60-day

 

11



--------------------------------------------------------------------------------

period. At the time Executive’s employment is terminated by the Bank (i.e., at
the expiration of such notice period), the Term will terminate, all remaining
obligations of the Bank and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Bank will pay
Executive at the time specified in Section 7(g), and Executive will be entitled
to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) Cash in an aggregate amount equal to three times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the portion of Executive’s annual target incentive
compensation potentially payable in cash to Executive (i.e., excluding the
portion payable in stock or in other non-cash awards) for the year of
termination. The amount determined to be payable under this Section 7(c)(ii)
shall be payable a lump sum;

 

  (iii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of Executive’s annual target incentive compensation potentially payable
in cash to Executive (i.e., excluding the portion payable in stock or in other
non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;

 

  (iv) Stock options held by Executive at termination, if not then vested and
exercisable, will become fully vested and exercisable at the date of such
termination, and, in other respects, such options shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
options were granted;

 

  (v) Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards, including outstanding stock plan
awards, and other long-term incentive awards is conditioned shall be deemed to
have been met at target level at the date of termination, and restricted stock
and deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards (to the extent then or previously earned, in the case
of performance-based awards) shall become fully vested and non-forfeitable at
the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted;

 

  (vi) All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;

 

12



--------------------------------------------------------------------------------

  (vii) All rights under the SERP shall be governed by such plan;

 

  (viii) Upon termination of Executive’s employment hereunder, if Executive is
not eligible for retiree coverage under the Bank’s Health Plan or Medicare and
provided that Executive shall be in compliance with the conditions set forth in
Section 10, the Bank shall pay to Executive a lump sum amount equal on an
after-tax basis to the present value of the total cost of medical coverage under
the Health Plan that would have been incurred by both Executive and the Bank on
behalf of Executive (and his spouse and eligible dependents, if any, for whom
coverage had been provided under the Health Plan immediately prior to
Executive’s termination of employment) from the date of Executive’s termination
of employment to the date one and one-half years following the date of
Executive’s termination of employment, calculated on the assumption that the
cost of such coverage would remain unchanged from that in effect for the year of
Executive’s termination of employment. Such lump sum amount shall be calculated
by an actuary selected by the Bank and paid in cash at the time specified in
Section 7(g). Such amount shall not be subject to reduction or forfeiture by
reason of any coverage for which Executive may thereafter become eligible by
reason of subsequent employment or otherwise. In addition, provided that
Executive shall be in compliance with the conditions set forth in Section 10,
the Bank shall pay to Executive at the time specified in Section 7(g) a lump sum
amount equal on an after-tax basis to the present value of the sum of (A) the
amount that Executive and the Bank would have paid, had he remained employed,
for coverage under the Bank’s group long-term disability policy from the date of
Executive’s termination of employment until the third anniversary of Executive’s
termination of employment, calculated on the assumption that the cost of such
coverage would remain unchanged from that in effect for the year in which
Executive’s termination occurred; and (B) the amount that Executive and the Bank
would have paid to continue Executive’s group life insurance coverage, had he
remained employed, from the date of Executive’s termination of employment until
the third anniversary of Executive’s termination of employment, calculated on
the assumption that the cost of such coverage would remain unchanged from that
in effect for the year in which Executive’s termination occurred. For purposes
of this Section, present value shall be calculated on the basis of the discount
rate set forth in the Bank’s qualified retirement plan for the determination of
lump sum payments, or, if the Bank’s qualified retirement plan is terminated,
the discount rate that would apply for the determination of lump sum payments
had the qualified retirement plan not been terminated.

 

13



--------------------------------------------------------------------------------

(d) Termination by Executive for Good Reason Prior to or More than Two Years
After a Change in Control. Executive may terminate his employment hereunder for
Good Reason, prior to a Change in Control or after the second anniversary of the
most recent Change in Control, upon 90 days’ written notice to the Bank;
provided, however, that, if the Bank has corrected the basis for such Good
Reason within 30 days after receipt of such notice, Executive may not terminate
his employment for Good Reason, and therefore Executive’s notice of termination
will automatically become null and void. At the time Executive’s employment is
terminated by Executive for Good Reason (i.e., at the expiration of such notice
period), the Term will terminate, all obligations of the Bank and Executive
under Sections 1 through 5 of this Agreement will immediately cease (except for
obligations which continue after termination of employment as expressly provided
herein), and the Bank will pay Executive at the time specified in Section 7(g),
and Executive will be entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) Cash in an aggregate amount equal to two and one-quarter (2.25) times the
sum of (A) Executive’s Base Salary under Section 4(a) immediately prior to
termination plus (B) an amount equal to the portion of Executive’s annual target
incentive compensation potentially payable in cash to Executive (i.e., excluding
the portion payable in stock or in other non-cash awards) for the year of
termination. The amount determined to be payable under this Section 7(d)(ii)
shall be payable in a lump sum;

 

  (iii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of Executive’s annual target incentive compensation potentially payable
in cash to Executive (i.e., excluding the portion payable in stock or in other
non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;

 

  (iv) Stock options held by Executive at termination, if not then vested and
exercisable, will become fully vested and exercisable at the date of such
termination, and, in other respects, such options shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
options were granted;

 

  (v)

Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards, including outstanding stock plan
awards, and other long-term incentive awards is conditioned shall be deemed to
have been met at target level at the date of termination, and restricted stock
and deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards (to

 

14



--------------------------------------------------------------------------------

  the extent then or previously earned, in the case of performance-based awards)
shall become fully vested and non-forfeitable at the date of such termination,
and, in other respects, such awards shall be governed by the plans and programs
and the agreements and other documents pursuant to which such awards were
granted;

 

  (vi) All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;

 

  (vii) All rights under the SERP shall be governed by such plan; and

 

  (viii) Upon termination of Executive’s employment hereunder, if Executive is
not eligible for retiree coverage under the Bank’s Health Plan or Medicare and
provided that Executive shall be in compliance with the conditions set forth in
Section 10, the Bank shall pay to Executive a lump sum amount equal on an
after-tax basis to the present value of the total cost of medical coverage under
the Health Plan that would have been incurred by both Executive and the Bank on
behalf of Executive (and his spouse and eligible dependents, if any, for whom
coverage had been provided under the Health Plan immediately prior to
Executive’s termination of employment) from the date of Executive’s termination
of employment to the date one and one-half years following the date of
Executive’s termination of employment, calculated on the assumption that the
cost of such coverage would remain unchanged from that in effect for the year of
Executive’s termination of employment. Such lump sum amount shall be calculated
by an actuary selected by the Bank and paid in cash at the time specified in
Section 7(g). Such amount shall not be subject to reduction or forfeiture by
reason of any coverage for which Executive may thereafter become eligible by
reason of subsequent employment or otherwise. In addition, provided that
Executive shall be in compliance with the conditions set forth in Section 10,
the Bank shall pay to Executive at the time specified in Section 7(g) a lump sum
amount equal on an after-tax basis to the present value of the sum of (A) the
amount that Executive and the Bank would have paid, had he remained employed,
for coverage under the Bank’s group long-term disability policy from the date of
Executive’s termination of employment to the date one and one-half years
following the date of Executive’s termination of employment, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred; and (B) the
amount that Executive and the Bank would have paid to continue Executive’s group
life insurance coverage, had he remained employed, from the date of Executive’s
termination of employment to the date one and one-half years following the date
of Executive’s termination of employment, calculated on the assumption that the
cost of such coverage would remain unchanged from that in

 

15



--------------------------------------------------------------------------------

  effect for the year in which Executive’s termination occurred. For purposes of
this Section, present value shall be calculated on the basis of the discount
rate set forth in the Bank’s qualified retirement plan for the determination of
lump sum payments, or, if the Bank’s qualified retirement plan is terminated,
the discount rate that would apply for the determination of lump sum payments
had the qualified retirement plan not been terminated.

If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(d).

(e) Termination by the Bank Without Cause Within Two Years After a Change in
Control. The Bank may terminate the employment of Executive hereunder without
Cause, simultaneously with or within two years after a Change in Control, upon
at least 60 days’ written notice to Executive. The foregoing notwithstanding,
the Bank may elect, by written notice to Executive, to terminate Executive’s
positions specified in Sections 1 and 3 and all other obligations of Executive
and the Bank under Section 3 at a date earlier than the expiration of such
60-day notice period, if so specified by the Bank in the written notice,
provided that Executive shall be treated as an employee of the Bank (without any
assigned duties) for all other purposes of this Agreement, including for
purposes of Sections 4 and 5, from such specified date until the expiration of
such 60-day period. At the time Executive’s employment is terminated by the Bank
(i.e., at the expiration of such notice period), the Term will terminate, all
remaining obligations of the Bank and Executive under Sections 1 through 5 of
this Agreement will immediately cease (except for obligations which continue
after termination of employment as expressly provided herein), and the Bank will
pay Executive at the time specified in Section 7(g), and Executive will be
entitled to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

  (ii) Cash in an aggregate amount equal to three times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the portion of Executive’s annual target incentive
compensation potentially payable in cash to Executive (i.e., excluding the
portion payable in stock or in other non-cash awards) for the year of
termination. The amount determined to be payable under this Section 7(e)(ii)
shall be paid by the Bank in a lump sum;

 

16



--------------------------------------------------------------------------------

  (iii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of Executive’s annual target incentive compensation potentially payable
in cash to Executive (i.e., excluding the portion payable in stock or in other
non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;

 

  (iv) Stock options held by Executive at termination, if not then vested and
exercisable, will become fully vested and exercisable at the date of such
termination, and any such options granted on or after the Effective Date shall
remain outstanding and exercisable until the stated expiration date of the
Option as though Executive’s employment did not terminate, and, in other
respects, such options shall be governed by the plans and programs and the
agreements and other documents pursuant to which such options were granted;

 

  (v) Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards, including outstanding stock plan
awards, and other long-term incentive awards is conditioned shall be deemed to
have been met at target level at the date of termination, and restricted stock
and deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards (to the extent then or previously earned, in the case
of performance-based awards) shall become fully vested and non-forfeitable at
the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted;

 

  (vi) All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;

 

  (vii) All rights under the SERP shall be governed by such plan; and

 

  (viii)

Upon termination of Executive’s employment hereunder, if Executive is not
eligible for retiree coverage under the Bank’s Health Plan or Medicare and
provided that Executive shall be in compliance with the conditions set forth in
Section 10, the Bank shall pay to Executive a lump sum amount equal on an
after-tax basis to the present value of the total cost of medical coverage under
the Health Plan that would have been incurred by both Executive and the Bank on
behalf of Executive (and his spouse and eligible dependents, if any, for whom
coverage had been provided under the Health Plan immediately prior to
Executive’s termination of employment) from the date of Executive’s termination
of employment until the third anniversary of such date, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year of Executive’s termination of

 

17



--------------------------------------------------------------------------------

  employment. Such lump sum amount shall be calculated by an actuary selected by
the Bank and paid in cash at the time specified in Section 7(g). Such amount
shall not be subject to reduction or forfeiture by reason of any coverage for
which Executive may thereafter become eligible by reason of subsequent
employment or otherwise. In addition, provided that Executive shall be in
compliance with the conditions set forth in Section 10, the Bank shall pay to
Executive at the time specified in Section 7(g) a lump sum amount equal on an
after-tax basis to the present value of the sum of (A) the amount that Executive
and the Bank would have paid, had he remained employed, for coverage under the
Bank’s group long-term disability policy from the date of Executive’s
termination of employment until the third anniversary of Executive’s termination
of employment, calculated on the assumption that the cost of such coverage would
remain unchanged from that in effect for the year in which Executive’s
termination occurred; and (B) the amount that Executive and the Bank would have
paid to continue Executive’s group life insurance coverage, had he remained
employed, from the date of Executive’s termination of employment until the third
anniversary of Executive’s termination of employment, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred. For purposes of
this Section, present value shall be calculated on the basis of the discount
rate set forth in the Bank’s qualified retirement plan for the determination of
lump sum payments, or, if the Bank’s qualified retirement plan is terminated,
the discount rate that would apply for the determination of lump sum payments
had the qualified retirement plan not been terminated.

(f) Termination by Executive for Good Reason Within Two Years After a Change in
Control. Executive may terminate his employment hereunder for Good Reason,
simultaneously with or within two years after a Change in Control, upon 90 days’
written notice to the Bank; provided, however, that, if the Bank has corrected
the basis for such Good Reason within 30 days after receipt of such notice,
Executive may not terminate his employment for Good Reason, and therefore
Executive’s notice of termination will automatically become null and void. At
the time Executive’s employment is terminated by Executive for Good Reason
(i.e., at the expiration of such notice period), the Term will terminate, all
obligations of the Bank and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Bank will pay
Executive at the time specified in Section 7(g), and Executive will be entitled
to receive, the following:

 

  (i) Executive’s Compensation Accrued at Termination;

 

18



--------------------------------------------------------------------------------

  (ii) Cash in an aggregate amount equal to three times the sum of
(A) Executive’s Base Salary under Section 4(a) immediately prior to termination
plus (B) an amount equal to the portion of Executive’s annual target incentive
compensation potentially payable in cash to Executive (i.e., excluding the
portion payable in stock or in other non-cash awards) for the year of
termination. The amount determined to be payable under this Section 7(f)(ii)
shall be paid by the Bank in a lump sum;

 

  (iii) In lieu of any annual incentive compensation under Section 4(b) for the
year in which Executive’s employment terminated, a lump sum amount equal to the
portion of Executive’s annual target incentive compensation potentially payable
in cash to Executive (i.e., excluding the portion payable in stock or in other
non-cash awards) for the year of termination, multiplied by a fraction the
numerator of which is the number of days Executive was employed in the year of
termination and the denominator of which is the total number of days in the year
of termination;

 

  (iv) Stock options held by Executive at termination, if not then vested and
exercisable, will become fully vested and exercisable at the date of such
termination, and any such options granted on or after the Effective Date shall
remain outstanding and exercisable until the stated expiration date of the
Option as though Executive’s employment did not terminate, and, in other
respects, such options shall be governed by the plans and programs and the
agreements and other documents pursuant to which such options were granted;

 

  (v) Any performance objectives upon which the earning of performance-based
restricted stock and deferred stock awards, including outstanding stock plan
awards, and other long-term incentive awards is conditioned shall be deemed to
have been met at target level at the date of termination, and restricted stock
and deferred stock awards, including outstanding stock plan awards, and other
long-term incentive awards (to the extent then or previously earned, in the case
of performance-based awards) shall become fully vested and non-forfeitable at
the date of such termination, and, in other respects, such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted;

 

  (vi) All deferral arrangements under Section 5(d) will be settled in
accordance with the plans and programs governing the deferral;

 

  (vii) All rights under the SERP shall be governed by such plan; and

 

  (viii)

Upon termination of Executive’s employment hereunder, if Executive is not
eligible for retiree coverage under the Bank’s Health Plan or Medicare and
provided that Executive shall be in compliance with the conditions set forth in
Section 10, the Bank shall pay to Executive a

 

19



--------------------------------------------------------------------------------

  lump sum amount equal on an after-tax basis to the present value of the total
cost of medical coverage under the Health Plan that would have been incurred by
both Executive and the Bank on behalf of Executive (and his spouse and eligible
dependents, if any, for whom coverage had been provided under the Health Plan
immediately prior to Executive’s termination of employment) from the date of
Executive’s termination of employment until the third anniversary of such date,
calculated on the assumption that the cost of such coverage would remain
unchanged from that in effect for the year of Executive’s termination of
employment. Such lump sum amount shall be calculated by an actuary selected by
the Bank and paid in cash at the time specified in Section 7(g). Such amount
shall not be subject to reduction or forfeiture by reason of any coverage for
which Executive may thereafter become eligible by reason of subsequent
employment or otherwise. In addition, provided that Executive shall be in
compliance with the conditions set forth in Section 10, the Bank shall pay to
Executive at the time specified in Section 7(g) a lump sum amount equal on an
after-tax basis to the present value of the sum of (A) the amount that Executive
and the Bank would have paid, had he remained employed, for coverage under the
Bank’s group long-term disability policy from the date of Executive’s
termination of employment until the third anniversary of Executive’s termination
of employment, calculated on the assumption that the cost of such coverage would
remain unchanged from that in effect for the year in which Executive’s
termination occurred; and (B) the amount that Executive and the Bank would have
paid to continue Executive’s group life insurance coverage, had he remained
employed, from the date of Executive’s termination of employment until the third
anniversary of Executive’s termination of employment, calculated on the
assumption that the cost of such coverage would remain unchanged from that in
effect for the year in which Executive’s termination occurred. For purposes of
this Section, present value shall be calculated on the basis of the discount
rate set forth in the Bank’s qualified retirement plan for the determination of
lump sum payments, or, if the Bank’s qualified retirement plan is terminated,
the discount rate that would apply for the determination of lump sum payments
had the qualified retirement plan not been terminated.

If any payment or benefit under this Section 7(f) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(f).

 

20



--------------------------------------------------------------------------------

(g) Other Terms Relating to Certain Terminations of Employment; Reimbursements;
Section 409A Exemptions; Delayed Payments Under Section 409A.

 

  (i) Whether the Executive has had a termination of employment shall be
determined on the basis of all relevant facts and circumstances and with
reference to Regulations Section 1.409A-1(h).

 

  (ii) Whether a termination is deemed to be at or within two years after a
Change in Control for purposes of Sections 7(c), (d), (e), or (f) is determined
at the date of termination, regardless of whether the Change in Control had
occurred at the time a notice of termination was given. In the event Executive’s
employment terminates for any reason set forth in Section 7(b) through (f),
Executive will be entitled to the benefit of any terms of plans or agreements
applicable to Executive which are more favorable than those specified in this
Section 7 (except in the case of annual incentives in lieu of which amounts are
paid hereunder).

 

  (iii) Amounts payable under this Section 7 following Executive’s termination
of employment, other than those expressly payable on a deferred basis, will be
paid in the payroll period next following the payroll period in which
termination of employment occurs except as otherwise provided in this Section 7.

 

  (iv) Any reimbursements made or in-kind benefits provided under this Agreement
shall be subject to the following conditions:

 

  (A) the amount of expenses eligible for reimbursement or in-kind benefits
provided in any one taxable year of Executive shall not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided in any other
taxable year of Executive;

 

  (B) the reimbursement of any expense shall be made each calendar quarter not
later than the last day of Executive’s taxable year following Executive’s
taxable year in which the expense was incurred (unless this Agreement
specifically provides for reimbursement by an earlier date);

 

  (C) the right to reimbursement of an expense or payment of an in-kind benefit
shall not be subject to liquidation or exchange for another benefit.

 

21



--------------------------------------------------------------------------------

In addition, with respect to any reimbursement made under Section 6(b)(v) for
expenses for medical coverage purchased by Executive’s spouse, any such
reimbursement made during the period of time Executive’s spouse (or eligible
dependents, if any) would be entitled to continuation coverage under the Bank’s
Health Plan pursuant to COBRA if Executive’s spouse (or eligible dependents, if
any) had elected such coverage and paid the applicable premiums shall be exempt
from Section 409A of the Code and the six-month delay in payment described
hereinbelow pursuant to Section 1.409A-1(b)(9)(v)(B) of the Regulations.

 

  (v) Executive’s right to reimbursements under this Agreement shall be treated
as a right to a series of separate payments under Section 1.409A-2(b)(2)(iii) of
the Regulations.

 

  (vi) Any tax gross-up payments made under this Agreement, within the meaning
provided by Section 1.409A-3(i)(1)(v) of the Regulations, shall be made by the
end of Executive’s taxable year next following Executive’s taxable year in which
he remits the related taxes (unless this Agreement specifically provides for
payment by an earlier date).

 

  (vii) It is intended that payments made under this Agreement due to
Executive’s termination of employment which are paid on or before the 15th day
of the third month following the end of Executive’s taxable year in which his
termination of employment occurs shall be exempt from compliance with
Section 409A of the Code pursuant to the exemption for short-term deferrals set
forth in Section 1.409A-1(b)(4) of the Regulations (the “Exempt Short-Term
Deferral Payments”); and that payments under this Agreement, other than Exempt
Short-Term Deferral Payments, that are made on or before the last day of the
second taxable year following the taxable year in which Executive terminates
employment in an aggregate amount not exceeding two times the lesser of: (A) the
sum of Executive’s annualized compensation based on his annual rate of pay for
the taxable year preceding the taxable year in which he terminates employment
(adjusted for any increase during that year that was expected to continue
indefinitely if he had not terminated employment); or (B) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which Executive terminates
employment shall be exempt from compliance with Section 409A of the Code
pursuant to the exception for payments under a separation pay plan as set forth
in Section 1.409A-1(b)(9)(iii) of the Treasury Regulations. If, under the terms
of this Agreement, it is possible for a payment that is subject to Section 409A
to be made in two separate taxable years, payment shall be made in the later
taxable year.

 

22



--------------------------------------------------------------------------------

  (viii) Anything in this Agreement to the contrary notwithstanding, payments to
be made under this Agreement upon termination of Executive’s employment which
are subject to Section 409A of the Code shall be delayed for six months
following such termination of employment if Executive is a Specified Employee as
defined in Section 8(g) on the date of his termination of employment. Any
payment or reimbursement due within such six-month period shall be delayed to
the end of such six-month period. The Bank will adjust the payment or
reimbursement to reflect the deferred payment date by multiplying the payment or
reimbursement by the product of the six-month CMT Treasury Bill annualized yield
rate as published by the U.S. Treasury for the date on which such payment or
reimbursement would have been made but for the delay multiplied by a fraction,
the numerator of which is the number of days by which such payment or
reimbursement was delayed and the denominator of which is 365. In the event of a
reimbursement that is required by other terms of this Agreement to be made on an
after-tax basis and which is subject to the six-month delay provided herein, the
reimbursement as adjusted in accordance with this Section 7(g) to reflect the
deferred payment date shall be paid to Executive on an after-tax and fully
grossed-up basis so that Executive is held economically harmless. The Bank will
pay the adjusted payment or reimbursement at the beginning of the seventh month
following Executive’s termination of employment. Notwithstanding the foregoing,
if calculation of the amounts payable by any payment date specified in this
Section 7(g) is not administratively practicable due to events beyond the
control of Executive (or Executive’s beneficiary or estate) and for reasons that
are commercially reasonable, payment will be made as soon as administratively
practicable in compliance with Section 409A of the Code and the Regulations
thereunder. In the event of Executive’s death during such six-month period,
payment will be made in the payroll period next following the payroll period in
which Executive’s death occurs.

8. Definitions Relating to Termination Events.

(a) “Cause.” For purposes of this Agreement, “Cause” shall mean:

 

  (i) engaging in any act or acts of dishonesty or morally reprehensible conduct
or committing any act or acts that constitute a felony, whether or not relating
to the Company, the Bank or their affiliates;

 

  (ii) attempting to obtain personal gain, profit or enrichment at the expense
of the Company, the Bank or their affiliates, or from any transaction in which
Executive has an interest which is adverse to the interest of the Company, the
Bank or their affiliates, unless Executive shall have obtained the prior written
consent of the Chairman of the Boards;

 

23



--------------------------------------------------------------------------------

  (iii) willful and continued failure to perform the reasonable duties assigned
to Executive within the scope of Executive’s responsibilities hereunder, the
reasonable policies, standards or regulations of the Company, the Bank or their
affiliates as the same shall from time to time exist, provided Executive shall
have received at least one written notice in writing from the Company, the Bank
or their affiliates of such failure and such failure shall continue or recur 10
or more days after such notice;

 

  (iv) acting in a manner that Executive intends, believes or reasonably should
foresee to be materially detrimental or damaging to the Company’s, the Bank’s or
their affiliates’ reputation, business operations or relations with their
employees, suppliers or customers; or

 

  (v) committing any material breach of this Agreement or any other written
agreement between Executive and either the Company, the Bank or their
affiliates.

(b) “Change in Control.” For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred if, during the term of this Agreement:

 

  (i) the Company merges into or consolidates with another corporation, or
merges another corporation into the Company, and as a result, with respect to
the Company, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by “Persons”
as such term is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) who were stockholders of
the Company immediately before the merger or consolidation;

 

  (ii) any Person (other than any trustee or other fiduciary holding securities
under an employee benefit plan of the Bank or the Company), becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the resulting corporation representing 50% or
more of the combined voting power of the resulting corporation’s
then-outstanding securities;

 

  (iii)

during any period of twenty-four months (not including any period prior to the
Effective Date of this Agreement), individuals who at the beginning of such
period constitute the Board of Directors of the Company, and any new director
(other than (A) a director nominated by a Person who has entered into an
agreement with the Company to effect a transaction described in Sections
(8)(b)(i), (ii) or (iv) hereof, (B) a director nominated by any Person
(including the Company) who publicly announces an intention to take or to
consider taking actions (including, but not limited to, an actual or threatened
proxy contest)

 

24



--------------------------------------------------------------------------------

  which if consummated would constitute a Change in Control or (C) a director
nominated by any Person who is the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s securities) whose election by the Board of Directors of the
Company or nomination for election by the Company’s stockholders was approved in
advance by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof;

 

  (iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

 

  (v) the Board of Directors of the Company adopts a resolution to the effect
that, for purposes of this Agreement, a Change in Control has occurred.

(c) “Compensation Accrued at Termination.” For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:

 

  (i) The unpaid portion of annual base salary at the rate payable, in
accordance with Section 4(a) hereof, at the date of Executive’s termination of
employment, pro rated through such date of termination, payable in a lump sum at
the time specified in Section 6(d) or 7(g) as the case may be;

 

  (ii) All vested, nonforfeitable amounts owing or accrued at the date of
Executive’s termination of employment under any compensation and benefit plans,
programs, and arrangements set forth or referred to in Sections 4(b) and 5(a)
and 5(b) hereof (including any earned and vested annual incentive compensation
and long-term incentive award) in which Executive theretofore participated,
payable in accordance with the terms and conditions of the plans, programs, and
arrangements (and agreements and documents thereunder) pursuant to which such
compensation and benefits were granted or accrued; and

 

  (iii) Reasonable business expenses and disbursements incurred by Executive
prior to Executive’s termination of employment, to be reimbursed to Executive,
as authorized under Section 5(f), in accordance the Company’s reimbursement
policies as in effect at the date of such termination, and payable in a lump sum
in accordance with Section 7(g).

 

25



--------------------------------------------------------------------------------

(d) “Disability.” For purposes of this Agreement, “Disability” shall have the
meaning ascribed to it by Section 409A of the Code and the Regulations.

(e) “Good Reason.” For purposes of this Agreement, “Good Reason” shall mean,
without Executive’s express written consent, the occurrence of any of the
following circumstances provided that Executive shall have given notice of such
circumstance(s) to the Bank within a period not to exceed 90 days of the initial
existence of such circumstance(s) and the Bank shall not have remedied such
circumstance(s) within 30 days after receipt of such notice:

 

  (i) the assignment to Executive of duties materially inconsistent with
Executive’s position and status as President and Chief Executive Officer, or an
alteration, materially adverse to Executive, in Executive’s position and status
as President and Chief Executive Officer or in the nature of Executive’s duties,
responsibilities, and authorities or conditions of Executive’s employment from
those relating to Executive position and status as President and Chief Executive
Officer (excluding changes in assignments permitted under Section 3); except the
foregoing shall not constitute Good Reason if occurring in connection with the
termination of Executive’s employment for Cause, Disability, Retirement, as a
result of Executive’s death, or as a result of action by or with the consent of
Executive;

 

  (ii) (A) a material reduction by the Bank in Executive’s Base Salary, (B) the
setting of Executive’s annual target incentive opportunity or payment of earned
annual incentive not in material conformity with Section 4 hereof, (C) a change
in compensation or benefits not in material conformity with Section 5, or (D) a
material reduction, after a Change in Control, in perquisites from the level of
such perquisites as in effect immediately prior to the Change in Control or as
the same may have been increased from time to time after the Change in Control,
except for across-the-board perquisite reductions similarly affecting all senior
executives of the Bank and all senior executives of any Person in control of the
Company;

 

  (iii) the relocation of the principal place of Executive’s employment to a
site that is outside of a fifty mile radius of his principal place of employment
prior to such relocation; for this purpose, required travel on the Bank’s
business will not constitute a relocation so long as the extent of such travel
is substantially consistent with Executive’s customary business travel
obligations in periods prior to the Effective Date;

 

26



--------------------------------------------------------------------------------

  (iv) the failure by the Bank to pay to Executive any material portion of
Executive’s compensation or to pay to Executive any material portion of an
installment of deferred compensation under any deferred compensation program of
the Bank within a reasonable time after the date such compensation is due;

 

  (v) the failure by the Bank to continue in effect any material compensation or
benefit plan in which Executive participated immediately prior to a Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
Bank to continue Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of compensation or benefits provided and the level of Executive’s
participation relative to other participants, as existed at the time of the
Change in Control;

 

  (vi) the failure of the Bank to obtain a satisfactory agreement from any
successor to the Bank or the Company to fully assume the Bank’s and the
Company’s obligations and to perform under this Agreement, as contemplated in
Section 12(b) hereof, in a form reasonably acceptable to Executive; or

 

  (vii) any other failure by the Bank or the Company to perform any material
obligation under, or breach by the Bank or the Company of any material provision
of, this Agreement;

provided, however, that a forfeiture under Section 10(f), (g), or (h) shall not
constitute “Good Reason.”

(f) “Potential Change in Control.” For purposes of this Agreement, a “Potential
Change in Control” shall be deemed to have occurred if, during the term of this
Agreement:

 

  (i) the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;

 

  (ii) any Person (including the Company) publicly announces an intention to
take or to consider taking actions which if consummated would constitute a
Change in Control; or

 

  (iii) the Boards adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

(g) “Specified Employee.” For purposes of this Agreement, a “Specified Employee”
shall mean an employee of the Bank, at a time when any stock of the Company is
publicly traded on an established securities market or otherwise, who satisfies
the requirements for being designated a “key employee” under
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code

 

27



--------------------------------------------------------------------------------

at any time during a calendar year, in which case such employee shall be
considered a Specified Employee for the twelve-month period beginning on the
first day of the fourth month immediately following the end of such calendar
year. In the event of any corporate spinoff or merger, the determination of
which employees meet the requirements of Section 416(i)(1)(A)(i), (ii) or
(iii) of the Code without regard to Section 416(i)(5) of the Code for any
calendar year shall be determined in accordance with Regulations
Section 1.409A-1(i)(6).

9. Limitation on Change in Control Payments.

In the event that:

(a) the aggregate payments or benefits to be made to you pursuant to this
Agreement, together with other payments and benefits which you have a right to
receive from the Company or the Bank, which are deemed to be parachute payments
as defined in Section 280G of the Code (the “Termination Benefits”), would be
deemed to include an “excess parachute payment” under Section 280G of the Code;
and

(b) if such Termination Benefits were reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three times your “base amount,” as determined in accordance with said
Section 280G, and the Non-Triggering Amount less the product of the marginal
rate of any applicable state and federal income tax and the Non-Triggering
Amount would be greater than the aggregate value of the Termination Benefits
(without such reduction) minus (A) the amount of tax required to be paid by you
by Section 4999 of the Code and further minus (B) the product of the Termination
Benefits and the marginal rate of any applicable state and federal income tax,

then the Termination Benefits shall be reduced to the Non-Triggering Amount. The
reduction required hereby among the Termination Benefits shall be allocated to
the payments and benefits set forth in Sections 7(c), 7(d), 7(e), and 7(f), as
applicable, in the following order until the reduction is fully accomplished:
Subsection (ii), (iii) and (viii) of Sections 7(c), 7(d), 7(e), and 7(f), as
applicable. If, however, the reduction cannot be fully accomplished after using
the order in the prior sentence, the reduction shall be allocated to any other
remaining payments or benefits at the Bank’s discretion.

10. Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement; Certain Forfeitures.

(a) Non-Competition. In consideration for the compensation and benefits provided
under this Agreement, including without limitation, the compensation and
benefits provided under Sections 7(e) and (f), without the consent in writing of
the Boards, Executive will not, at any time during the Term and for a period of
two years following termination of Executive’s employment for any reason, acting
alone or in conjunction with others, directly or indirectly (i) engage (either
as owner, investor, partner, stockholder, employer, employee, consultant,
advisor, or director) in any business of any savings bank, savings and loan
association, savings and loan holding

 

28



--------------------------------------------------------------------------------

company, bank, bank holding company, or other institution engaged in the
business of accepting deposits or making loans, or any direct or indirect
subsidiary or affiliate of any such entity, that conducts business in any county
in which the Company or the Bank maintains an office as of Executive’s date of
termination or had plans to open an office within six months after Executive’s
date of termination; (ii) induce any customers of the Bank or any of its
affiliates with whom Executive has had contacts or relationships, directly or
indirectly, during and within the scope of his employment with the Bank, to
curtail or cancel their business with the Bank or any such affiliate;
(iii) induce, or attempt to influence, any employee of the Bank or any of its
affiliates to terminate employment; or (iv) solicit, hire or retain as an
employee or independent contractor, or assist any third party in the
solicitation, hire, or retention as an employee or independent contractor, any
person who during the previous twelve months was an employee of the Bank or any
affiliate; provided, however, that activities engaged in by or on behalf of the
Bank are not restricted by this covenant. The provisions of subparagraphs (i),
(ii), (iii), and (iv) above are separate and distinct commitments independent of
each of the other subparagraphs. It is agreed that the ownership of not more
than one percent of the equity securities of any company having securities
listed on an exchange or regularly traded in the over-the-counter market shall
not, of itself, be deemed inconsistent with clause (i) of this Section 10(a).

(b) Non-Disclosure; Ownership of Work. Executive shall not, at any time during
the Term and thereafter (including following Executive’s termination of
employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Bank or the Company, any
proprietary information, secrets, organizational or employee information, or
other confidential information belonging or relating to the Bank or the Company
and its affiliates and customers so long as such information has not otherwise
been disclosed or is not otherwise in the public domain, except as required by
law or pursuant to legal process. In addition, upon termination of employment
for any reason, Executive will return to the Company or its affiliates all
documents and other media containing information belonging or relating to the
Bank and the Company or its affiliates.

(c) Cooperation With Regard to Litigation. Executive agrees to cooperate with
the Bank and the Company, during the Term and thereafter (including following
Executive’s termination of employment for any reason), by making himself
available to testify on behalf of the Bank or the Company or any subsidiary or
affiliate of the Bank or the Company, in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, and to assist the
Bank and the Company, or any subsidiary or affiliate of the Company, in any such
action, suit, or proceeding, by providing information and meeting and consulting
with the Boards or their representatives or counsel, or representatives or
counsel to the Bank or the Company, or any subsidiary or affiliate of the
Company, as requested. The Bank agrees to reimburse Executive, on an after tax
basis each calendar quarter, for all expenses actually incurred in connection
with his provision of testimony or assistance in accordance with the provisions
of Section 7(g) of this Agreement but not later than the last day of the year in
which the expense was incurred.

 

29



--------------------------------------------------------------------------------

(d) Non-Disparagement. Executive shall not, at any time during the Term and
thereafter, make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage the Bank or the Company or any of
its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations. Notwithstanding the foregoing,
nothing in this Agreement shall preclude Executive from making truthful
statements that are required by applicable law, regulation or legal process.

(e) Release of Employment Claims. Executive agrees, as a condition to receipt of
any termination payments and benefits provided for in Sections 6 and 7 herein
(other than Compensation Accrued at Termination), that he will execute a general
release agreement, in substantially the form set forth in Attachment A to this
Agreement, releasing any and all claims arising out of Executive’s employment
other than enforcement of this Agreement and rights to indemnification under any
agreement, law, Bank or Company organizational document or policy, or otherwise.
The Bank will provide Executive with a copy of such release simultaneously with
or as soon as administratively practicable following the delivery of the notice
of termination provided in Sections 6 and 7 of this Agreement, but not later
than 21 days before (45 days before if Executive’s termination is part of an
exit incentive or other employment termination program offered to a group or
class of employees) Executive’s termination of employment. Executive shall
deliver the executed release to the Bank eight days before the date provided in
Section 7(g) of this Agreement for the payment of the termination payments and
benefits payable under Sections 6 and 7 of this Agreement.

(f) Forfeiture of Outstanding Options. The provisions of Sections 6 and 7
notwithstanding, if Executive willfully and materially fails to substantially
comply with any restrictive covenant under this Section 10 or willfully and
materially fails to substantially comply with any material obligation under this
Agreement, all options to purchase common stock granted by the Company and then
held by Executive or a transferee of Executive shall be immediately forfeited
and thereupon such options shall be cancelled. Notwithstanding the foregoing,
Executive shall not forfeit any option unless and until there shall have been
delivered to him, within six months after the Boards (i) had knowledge of
conduct or an event allegedly constituting grounds for such forfeiture and
(ii) had reason to believe that such conduct or event could be grounds for such
forfeiture, a copy of a resolution duly adopted by a majority affirmative vote
of the membership of the Boards (excluding Executive) at a meeting of the Boards
called and held for such purpose (after giving Executive reasonable notice
specifying the nature of the grounds for such forfeiture and not less than 30
days to correct the acts or omissions complained of, if correctable, and
affording Executive the opportunity, together with his counsel, to be heard
before the Boards) finding that, in the good faith opinion of the Boards,
Executive has engaged and continues to engage in conduct set forth in this
Section 10(f) which constitutes grounds for forfeiture of Executive’s options;
provided, however, that if any option is exercised after delivery of such notice
and the Boards subsequently make the determination described in this sentence,
Executive shall be required to pay to the Company an amount equal to the
difference between the aggregate value of the shares acquired upon such exercise
at the date of the

 

30



--------------------------------------------------------------------------------

Boards’ determination and the aggregate exercise price paid by Executive. Any
such forfeiture shall apply to such options notwithstanding any term or
provision of any option agreement. In addition, options granted to Executive on
or after the Effective Date, and gains resulting from the exercise of such
options, shall be subject to forfeiture in accordance with the Company’s
standard policies relating to such forfeitures and clawbacks, as such policies
are in effect at the time of grant of such options.

(g) Forfeiture of Certain Bonuses and Profits. If the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, Executive shall reimburse the Bank for (i) any bonus
or other incentive based or equity-based compensation received by Executive
during the 12-month period following the first public issuance or filing with
the Securities and Exchange Commission (whichever first occurs) of the financial
document embodying such financial reporting requirement; and (ii) any profits
realized from the sale of securities of the Company during that 12-month period.

(h) Forfeiture Due to Regulatory Restrictions. Anything in this Agreement or the
SERP to the contrary notwithstanding, (i) any payments made pursuant to this
Agreement or the SERP shall be subject to and conditioned upon compliance with
12 U.S.C. §1828(k) and any regulations promulgated thereunder; and (ii) payments
contemplated to be made by the Bank pursuant to this Agreement or the SERP shall
not be immediately payable to the extent such payments are barred or prohibited
by an action or order issued by the Connecticut Banking Commissioner or the
Federal Deposit Insurance Corporation.

(i) Survival. The provisions of this Section 10 shall survive the termination of
the Term and any termination or expiration of this Agreement.

11. Governing Law; Disputes.

(a) Governing Law. This Agreement and the rights and obligations of the Company,
the Bank and Executive are governed by and are to be construed, administered,
and enforced in accordance with the laws of the State of Connecticut, without
regard to conflicts of law principles. If under the governing law, any portion
of this Agreement is at any time deemed to be in conflict with any applicable
statute, rule, regulation, ordinance, or other principle of law, such portion
shall be deemed to be modified or altered to the extent necessary to conform
thereto or, if that is not possible, to be omitted therefrom. The invalidity of
any such portion shall not affect the force, effect, and validity of the
remaining portion thereof. If any court determines that any provision of
Section 10 of this Agreement is unenforceable because of the duration or
geographic scope of such provision, it is the parties’ intent that such court
shall have the power to modify the duration or geographic scope of such
provision, as the case may be, to the extent necessary to render the provision
enforceable and, in its modified form, such provision shall be enforced.
Anything in this Agreement to the contrary notwithstanding, the terms of this
Agreement shall be interpreted and applied in a manner consistent with the
requirements of Section 409A of the Code and the Regulations so

 

31



--------------------------------------------------------------------------------

as not to subject Executive to the payment of any tax penalty or interest which
may be imposed by Section 409A of the Code and the Bank shall have no right to
accelerate or make any payment under this Agreement except to the extent such
action would not subject Executive to the payment of any tax penalty or interest
under Section 409A of the Code. If all or a portion of the benefits and payments
provided under this Agreement constitute taxable income to Executive for any
taxable year that is prior to the taxable year in which such payments and/or
benefits are to be paid to Executive as a result of the Agreement’s failure to
comply with the requirements of Section 409A of the Code and the Regulations,
the applicable payment or benefit shall be paid immediately to Executive to the
extent such payment or benefit is required to be included in income. If
Executive becomes subject to any tax penalty or interest under Section 409A of
the Code by reason of this Agreement, the Bank shall reimburse Executive on a
fully grossed-up and after-tax basis for any such tax penalty or interest (so
that Executive is held economically harmless) ten business days prior to the
date such tax penalty or interest is due and payable by Executive to the
government.

(b) Reimbursement of Expenses in Enforcing Rights. Upon submission of invoices,
the Bank shall promptly pay or reimburse all reasonable costs and expenses
(including fees and disbursements of counsel and pension experts) incurred by
Executive or Executive’s surviving spouse in seeking to interpret this Agreement
or enforce rights pursuant to this Agreement or in any proceeding in connection
therewith brought by Executive or Executive’s surviving spouse, whether or not
Executive or Executive’s surviving spouse is ultimately successful in enforcing
such rights or in such proceeding; provided, however, that no reimbursement
shall be owed with respect to expenses relating to any unsuccessful assertion of
rights or proceeding if and to the extent that such assertion or proceeding was
initiated or maintained in bad faith or was frivolous, as determined in
accordance with Section 11(c) or a court having jurisdiction over the matter.
Any such payment or reimbursement shall be made on an after-tax basis each
calendar quarter for all costs and expenses actually incurred as provided in
this Section 11(b) and in accordance with the provisions of Section 7(g) of this
Agreement, but not later than the last day of the year in which the expense was
incurred.

(c) Dispute Resolution.

 

  (i) Negotiation. The Bank and the Company (collectively, the “Employer”) and
Executive shall attempt in good faith to resolve any dispute arising out of or
relating to this Agreement promptly by negotiation between the Chairman of the
Board of the Bank and Executive. Any party may give the other party written
notice of any dispute in accordance with the notice procedures set forth in
Section 12(d). Within 15 days after delivery of the notice, the receiving party
shall submit to the other, in accordance with the notice procedures set forth in
Section 12(d), a written response. The notice and response shall include a
statement of that party’s position and summary of arguments supporting that
position. Within 30 days after delivery of the initial notice, the parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to attempt to resolve the dispute. All negotiations
pursuant to this clause (i) are confidential and shall be treated as compromise
and settlement negotiations for purposes of applicable rules of evidence.

 

32



--------------------------------------------------------------------------------

  (ii) Mediation. If the dispute has not been resolved by negotiation as
provided herein within 45 days after delivery of the initial notice of
negotiation, or if the parties failed to meet within 30 days after delivery, the
parties shall endeavor to settle the dispute by mediation under the CPR
Mediation Procedure then currently in effect; provided, however, that if one
party fails to participate in the negotiation as provided herein, the other
party can initiate mediation prior to the expiration of the 45 days. Unless
otherwise agreed, the parties will select a mediator from the CPR Panels of
Distinguished Neutrals.

 

  (iii) Arbitration. Any dispute arising under or in connection with this
Agreement which has not been resolved by mediation as provided herein within 45
days after initiation of the mediation procedure, shall be finally resolved by
arbitration in accordance with the CPR Rules for Non-Administered Arbitration
then currently in effect, by three independent and impartial arbitrators, of
whom each party shall designate one; provided, however, that if one party fails
to participate in either the negotiation or mediation as agreed herein, the
other party can commence arbitration prior to the expiration of the time periods
set forth above. The arbitration shall be governed by the Federal Arbitration
Act, 9 U.S.C. §§1-16, and judgment upon the award rendered by the arbitrators
may be entered by any court having jurisdiction thereof. The place of
arbitration shall be Hartford, Connecticut. For purposes of entering any
judgment upon an award rendered by the arbitrators, the Company, the Bank and
Executive hereby consent to the jurisdiction of any or all of the following
courts: (i) the United States District Court for the District of Connecticut,
(ii) any of the courts of the State of Connecticut, or (iii) any other court
having jurisdiction. The Company, the Bank and Executive hereby agree that a
judgment upon an award rendered by the arbitrators may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Subject to Section 11(b) of this Agreement, the Bank shall bear all costs and
expenses arising in connection with any arbitration proceeding pursuant to this
Section 11(c) in accordance with the provisions of Section 7(g) of this
Agreement, but not later than the last day of the year in which the expense was
incurred. Notwithstanding any provision in this Section 11(c), Executive shall
be entitled to seek specific performance of Executive’s right to be paid during
the pendency of any dispute or controversy arising under or in connection with
this Agreement.

 

33



--------------------------------------------------------------------------------

(d) Interest on Unpaid Amounts. Any amount which has become payable pursuant to
the terms of this Agreement or any decision by arbitrators or judgment by a
court of law pursuant to this Section 11 but which has not been timely paid
shall bear interest at the prime rate in effect at the time such amount first
becomes payable, as quoted by the Bank, except as otherwise provided in Sections
5(g), 6(d) and 7(g) of this Agreement (concerning interest payable with respect
to certain delayed payments that are subject to Section 409A of the Code).

12. Miscellaneous.

(a) Integration. This Agreement cancels and supersedes any and all prior
employment agreements and understandings between the parties hereto with respect
to the employment of Executive by the Bank, any parent or predecessor company,
and the Company’s subsidiaries during the Term, except for contracts relating to
compensation under executive compensation and employee benefit plans of the
Bank. This Agreement constitutes the entire agreement among the parties with
respect to the matters herein provided, and no modification or waiver of any
provision hereof shall be effective unless in writing and signed by the parties
hereto. Executive shall not be entitled to any payment or benefit under this
Agreement which duplicates a payment or benefit received or receivable by
Executive under any prior agreements and understandings or under any benefit or
compensation plan of the Bank which are in effect.

(b) Successors; Transferability. The Bank and the Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the Bank
or the Company to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Bank and the Company would be
required to perform it if no such succession had taken place.

As used in this Agreement, “Bank” and “Company” shall mean the Bank and the
Company respectively as hereinbefore defined and any successor to its or their
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise and, in the case of an acquisition
of the Bank or the Company in which the corporate existence of the Bank or the
Company, as the case may be, continues, the ultimate parent company following
such acquisition. Subject to the foregoing, the Bank and the Company may
transfer and assign this Agreement and the Bank’s and the Company’s rights and
obligations hereunder. Neither this Agreement nor the rights or obligations
hereunder of the parties hereto shall be transferable or assignable by
Executive, except in accordance with the laws of descent and distribution or as
specified in Section 12(c).

(c) Beneficiaries. Executive shall be entitled to designate (and change, to the
extent permitted under applicable law) a beneficiary or beneficiaries to receive
any compensation or benefits provided hereunder following Executive’s death.

 

34



--------------------------------------------------------------------------------

(d) Notices. Whenever under this Agreement it becomes necessary to give notice,
such notice shall be in writing, signed by the party or parties giving or making
the same, and shall be served on the person or persons for whom it is intended
or who should be advised or notified, by Federal Express or other similar
overnight service or by certified or registered mail, return receipt requested,
postage prepaid and addressed to such party at the address set forth below or at
such other address as may be designated by such party by like notice:

 

If to the Bank or the Company:

ROCKVILLE BANK

45 Glastonbury Ave.

Glastonbury, CT 06033

Att: Chair, Compensation Committee

If to Executive:

William H. W. Crawford, IV

c/o Eric Kracov, Esq.

Kilpatrick Stockton LLP

607 14th Street, NW

Suite 900

Washington, DC 20005-2018

If the parties by mutual agreement supply each other with telecopier numbers for
the purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.

(e) Reformation. The invalidity of any portion of this Agreement shall not be
deemed to render the remainder of this Agreement invalid.

(f) Headings. The headings of this Agreement are for convenience of reference
only and do not constitute a part hereof.

(g) No General Waivers. The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.

 

35



--------------------------------------------------------------------------------

(h) No Obligation To Mitigate. Executive shall not be required to seek other
employment or otherwise to mitigate Executive’s damages upon any termination of
employment, and any compensation or benefits received from any other employment
of Executive shall not mitigate or reduce the obligations of the Bank and the
Company or the rights of Executive hereunder.

(i) Offsets; Withholding. The amounts required to be paid by the Bank to
Executive pursuant to this Agreement shall not be subject to offset other than
with respect to any amounts that are owed to the Bank by Executive due to his
receipt of funds as a result of his fraudulent activity. The foregoing and other
provisions of this Agreement notwithstanding, all payments to be made to
Executive under this Agreement, including under Sections 6 and 7, or otherwise
by the Bank, will be subject to withholding to satisfy required withholding
taxes and other required deductions.

(j) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of Executive, his heirs, executors, administrators and
beneficiaries, and shall be binding upon and inure to the benefit of the Bank
and the Company and their successors and assigns.

(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

13. Indemnification.

All rights to indemnification by the Bank or the Company now existing in favor
of Executive as provided in the Bank’s and the Company’s Certificate of
Incorporation or By-laws or pursuant to other agreements in effect on or
immediately prior to the Effective Date shall continue in full force and effect
from the Effective Date (including all periods after the expiration of the
Term), and the Bank and the Company shall also advance expenses for which
indemnification may be ultimately claimed as such expenses are incurred to the
fullest extent permitted under applicable law and in accordance with
Section 7(g); provided, however, that any determination required to be made with
respect to whether Executive’s conduct complies with the standards required to
be met as a condition of indemnification or advancement of expenses under
applicable law and the Bank’s or the Company’s Certificate of Incorporation,
By-laws, or other agreement shall be made by independent counsel mutually
acceptable to Executive and the Company (except to the extent otherwise required
by law). After the date hereof, the Bank and the Company shall not amend its
Certificate of Incorporation or By-laws or any agreement in any manner which
adversely affects the rights of Executive to indemnification thereunder. Any
provision contained herein notwithstanding, this Agreement shall not limit or
reduce any rights of Executive to indemnification pursuant to applicable law. In
addition, the Company will maintain directors’ and officers’ liability insurance
in effect and covering acts and omissions of Executive during the Term and for a
period of six years thereafter on terms substantially no less favorable than
those in effect on the date of execution of this Agreement.

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set his hand and the Bank and the
Company have each caused this instrument to be duly executed this10th day of
June, 2013.

 

ROCKVILLE BANK By:   /s/ Kristen A. Johnson   Name: Kristen A. Johnson   Title:
Compensation Committee Chairman

 

ROCKVILLE FINANCIAL, INC. By:   /s/ Kristen A. Johnson   Name: Kristen A.
Johnson   Title: Compensation Committee Chairman

/s/ William H.W. Crawford, IV William H.W. Crawford, IV

 

37



--------------------------------------------------------------------------------

ATTACHMENT A

RELEASE

We advise you to consult an attorney before you sign this Release. You have
until the date which is seven (7) days after the Release is signed and returned
to Rockville Bank to change your mind and revoke your Release. Your Release
shall not become effective or enforceable until after that date.

In consideration for the benefits provided under your Employment Agreement with
Rockville Bank as of January 1, 2014 (the “Employment Agreement”), and more
specifically enumerated in Exhibit 1 hereto, by your signature below, you, for
yourself and on behalf of your heirs, executors, agents, representatives,
successors and assigns, hereby release and forever discharge the Rockville
Financial, Inc., its past and present parent corporations, subsidiaries,
divisions, subdivisions, affiliates and related companies (collectively, the
“Company”) and the Company’s past, present and future agents, directors,
officers, employees, representatives, successors and assigns (hereinafter “those
associated with the Company”) with respect to any and all claims, demands,
actions and liabilities, whether in law or equity, which you may have against
the Company or those associated with the Company of whatever kind, including but
not limited to those arising out of your employment with the Company or the
termination of that employment. You agree that this release covers, but is not
limited to, claims arising under the Age Discrimination in Employment Act of
1967, 29 U.S.C. § 621 et seq., Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., the Americans with Disabilities Act of 1990, 42 U.S.C. §
12101 et seq., the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., the
Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the
Connecticut Fair Employment Practices Act, C.G.S. § 46a-51 et seq., and any
other local, state or federal law, regulation or order dealing with
discrimination in employment on the basis of sex, race, color, national origin,
veteran status, marital status, religion, disability, handicap, or age. You also
agree that this release includes claims based on wrongful termination of
employment, breach of contract (express or implied), tort, or claims otherwise
related to your employment or termination of employment with the Company and any
claim for attorneys’ fees, expenses or costs of litigation.

This Release covers all claims based on any facts or events, whether known or
unknown by you, that occurred on or before the date of this Release. Except to
enforce this Release, you agree that you will never commence, prosecute, or
cause to be commenced or prosecuted any lawsuit or proceeding of any kind
against the Company or those associated with the Company in any forum and agree
to withdraw with prejudice all complaints or charges, if any, that you have
filed against the Company or those associated with the Company.

Anything in this Release to the contrary notwithstanding, this Release does not
include a release of: (i) your rights under the Employment Agreement or your
right to enforce the Employment Agreement; (ii) any rights you may have to
indemnification under any agreement, law, Company organizational document or
policy, or otherwise; (iii) any rights you may have to benefits under the
Company’s benefit plans; or (iv) your right to enforce this Release.

 

38



--------------------------------------------------------------------------------

By signing this Release, you further agree as follows:

i. You have read this Release carefully and fully understand its terms;

ii. You have had at least twenty-one (21) days to consider the terms of the
Release;

iii. You have seven (7) days from the date you sign this Release to revoke it by
written notification to the Company. After this seven (7) day period, this
Release is final and binding and may not be revoked;

iv. You have been advised to seek legal counsel and have had an opportunity to
do so;

v. You would not otherwise be entitled to the benefits provided under your
Employment Agreement had you not agreed to execute this Release; and

vi. Your agreement to the terms set forth above is voluntary.

 

Name:

            

Signature:

          Date:     

Received By:

          Date:     

 

39